Citation Nr: 1018609	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for an acquired psychiatric disability, to include 
depression and anxiety.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of infarction of the left cerebellum, 
to include facial numbness and facial paresthesia.

3.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine with 
C2 herniation.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1996 to June 
2005, with over 11 months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for the following conditions 
effective June 29, 2005: degenerative arthritis of the 
cervical spine with C2 herniation, with an evaluation of 20 
percent; degenerative arthritis of the lumbar spine, with an 
evaluation of 10 percent; residuals of infarction of the left 
cerebellum, to include facial numbness and facial 
paresthesias, with an evaluation of 10 percent; acquired 
psychiatric condition, to include depression and anxiety, 
with an evaluation of 10 percent; and irritable bowel 
syndrome with a noncompensable evaluation.

This appeal was previously before the Board and the Board 
remanded the claim in September 2008 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claims.

In the September 2008 remand, the Board directed that the 
RO/AMC ask the Veteran to provide the names and addresses of 
all medical care providers who treated him for irritable 
bowel syndrome, residuals of infarction of the left 
cerebellum, and a psychiatric disorder since his discharge 
from service.  After securing any necessary release, the 
RO/AMC was to request any such records and associate them 
with the claims file.  In an October 2008 letter, the RO/AMC 
did comply with the Board's remand instruction and requested 
that the Veteran provide a VA Form 21-4142, Authorization and 
Consent to Release Information, to authorize the release of 
information for each non-VA doctor and/or hospital concerning 
any treatment he received.

In February 2010, less than 30 days from the date of the most 
recent supplemental statement of the case issued by the 
RO/AMC, the Veteran submitted several release forms to VA, 
including one for Dr. Stephen Conway, a neurologist who 
treated the Veteran for the stroke, and Dr. Gordon Brodie, 
the Veteran's primary care physician who treated him for all 
of his conditions.  However, VA has not attempted to obtain 
these records.  Thus, on remand, the RO/AMC should seek to 
obtain these records.  The Board notes that several other 
release forms submitted pertain to treatment for conditions 
not relevant to this appeal.

Ongoing VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

A review of the record also reflects that the Veteran's 
correspondence in January 2006 included a notice of 
disagreement with the evaluations assigned to the service 
connected cervical spine and lumbar spine conditions in the 
November 2005 rating decision.  The record does not reflect 
that a statement of the case has been provided on these 
issues.  Accordingly, the Board is required to remand these 
issues to the RO/AMC for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO/AMC has issued the statement of the case, those issues 
should be returned to the Board only if the Veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the Veteran 
may have the opportunity to complete an 
appeal on this issues of entitlement to an 
initial evaluation in excess of 20 percent 
for degenerative arthritis of the cervical 
spine with C2 herniation and entitlement 
to an initial evaluation in excess of 10 
percent for degenerative arthritis of the 
lumbar spine (if he so desires) by filing 
a timely substantive appeal.  

2.  Obtain relevant treatment records from 
the Connecticut VA healthcare system 
dating since July 2008 and associate them 
with the Veteran's claim file. 

3.  After securing any necessary releases, 
the RO/AMC should seek to obtain copies of 
records from Dr. Stephen Conway and Dr. 
Gordon Brodie dating since June 2005, and 
associate such records with the claims 
file.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims for 
higher initial ratings for his psychiatric 
disability, residuals of infarction of the 
left cerebellum, and irritable bowel 
syndrome claims may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


